2014 WI 100

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2011AP584-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Michael D. Mandelman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Michael D. Mandelman,
                                  Respondent-Appellant.



                           DISCIPLINARY PROCEEDINGS AGAINST MANDELMAN

OPINION FILED:          August 1, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the respondent-appellant, there were briefs by Spiros
S. Nicolet and Nicolet Law Offices, Milwaukee.




       For the complainant-respondent, there was a brief by Julie
M. Spoke and the Office of Lawyer Regulation.
                                                                     2014 WI 100
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.       2011AP584-D


STATE OF WISCONSIN                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael D. Mandelman, Attorney at Law:

Office of Lawyer Regulation,                                       FILED
              Complainant-Respondent,
                                                               AUG 1, 2014
      v.
                                                                 Diane M. Fremgen
                                                              Clerk of Supreme Court
Michael D. Mandelman,

              Respondent-Appellant.




      ATTORNEY       disciplinary     proceeding.     Attorney's          license

revoked.



      ¶1      PER   CURIAM.   Although   Attorney     Michael D.       Mandelman

entered into a stipulation with the Office of Lawyer Regulation

(OLR), pursuant to which he pled no contest to the 221 counts of

misconduct pending against him and agreed that his license to

practice law in Wisconsin should be revoked, he has filed an

      1
       The parties' stipulation and the referee's report refer in
multiple places to 23 remaining counts. The lists of dismissed
and remaining counts in the stipulation clearly state, however,
that 23 counts were dismissed and 22 counts remained pending.
                                                                                         No.     2011AP584-D



appeal      from    the        report       and    recommendation                   of    the     referee,

Attorney      Christine             Harris       Taylor,          which       was        based    on     that

stipulation.             Essentially,             he       seeks    through              his    appeal     to

comment on certain characterizations and findings by the referee

and     to     provide              additional             support        for            the     referee's

recommendation to make his revocation effective as of the date

of his prior suspension, May 29, 2009.

       ¶2     When we review a referee's report and recommendation

in    an    attorney          disciplinary         case,          we     affirm          the     referee's

findings of fact unless they are found to be clearly erroneous,

but we review the referee's conclusions of law on a de novo

basis.        In         re     Disciplinary               Proceedings              Against       Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                                            We determine

the    appropriate            level        of    discipline              to        impose       given     the

particular     facts          of     each       case,       independent             of    the    referee's

recommendation,           but       benefiting             from    it.         In    re        Disciplinary

Proceedings        Against           Widule,       2003 WI 34,            ¶44,           261 Wis. 2d 45,

660 N.W.2d 686.
       ¶3     After reviewing this matter and considering Attorney

Mandelman's appeal, we accept the referee's factual findings and

legal conclusions based on the parties' stipulation.                                            We further

agree that the 22 counts of misconduct support the revocation of

Attorney     Mandelman's             license       to       practice          law    in        this    state,

which we make effective as of the effective date of his prior

suspension.          Because          the       record       is    not        sufficient          to    award

restitution         to        any    particular             person,           we     direct       Attorney
Mandelman      to    work           with    the    OLR        and      his         former       colleague,
                                                       2
                                                                        No.    2011AP584-D



Attorney Jeffrey A. Reitz, to determine who is owed money from

the trust accounts utilized by Attorney Mandelman and in what

amounts.       Finally,   because     Attorney         Mandelman    litigated         this

matter vigorously prior to entering into the stipulation, we

order    Attorney     Mandelman      to    pay     the     full     costs       of    this

proceeding, which were $16,943.16 as of April 2, 2014.

    ¶4        The OLR initiated this disciplinary proceeding with

the filing of a 45-count complaint.                Attorney Mandelman filed an

answer, which effectively denied many of the complaint's factual

allegations     and   expressly      denied      the     counts    of     professional

misconduct.      During the pre-hearing phase of this proceeding,

the OLR dismissed 23 counts due to evidentiary problems, leaving

22 counts to be resolved.

    ¶5        After Attorney Mandelman had filed a summary judgment

motion on the 22 remaining counts and the OLR had filed its

response,      Attorney     Mandelman          entered     into     a     stipulation,

pursuant to which he withdrew his answer to the complaint and

pled no contest to the remaining 22 counts of misconduct.                               He
agreed   in    the    stipulation     that       the     referee    could       use    the

relevant allegations of the complaint as the factual basis for

finding misconduct on those remaining 22 counts.                              He further

agreed with the OLR's sanction request for the revocation of his

license to practice law in this state, retroactive to May 29,

2009,    the    effective     date        for    his      most     recent       one-year

suspension.      In re Disciplinary Proceedings Against Mandelman,

2009 WI 40, ¶28, 317 Wis. 2d 215, 765 N.W.2d 788 (Mandelman IV).


                                           3
                                                                           No.     2011AP584-D



    ¶6         The          stipulation             contained           the        necessary

representations             by      Attorney           Mandelman        and      the      OLR.

Specifically, the parties agreed that Attorney Mandelman's plea

of no contest and his stipulation to the OLR's requested level

of discipline was not the result of plea bargaining.                                Attorney

Mandelman       represented        that    he       understood     the    allegations      of

misconduct          against       him    and     his     right     to     contest        those

allegations; that he understood the ramifications of his entry

into the stipulation; that the understood his right to consult

counsel       and    that    he   had,    in    fact,     retained       counsel    in   this

matter; and that his entry into the stipulation had been knowing

and voluntary.

    ¶7         The referee's report accepted the parties' stipulation

and Attorney Mandelman's no contest plea and determined that the

stipulated          facts    supported         legal     conclusions       that     Attorney

Mandelman had engaged in the remaining 22 counts of professional

misconduct.          The referee's factual findings and conclusions of

law are described in the following paragraphs.
    ¶8         Attorney Mandelman was admitted to the practice of law

in this state in January 1980.                         He has been the subject of

professional discipline on six previous occasions:

              In re Disciplinary Proceedings Against Mandelman,
               158 Wis. 2d 1, 460 N.W.2d 749 (1990) (Mandelman
               I) (one-year suspension imposed for 27 counts of
               misconduct, including multiple counts of failure
               to act with diligence, failing to return files to
               clients   promptly,  simultaneously  representing
               multiple clients with adverse interests, settling
               a client's claim without authorization, failing
               to communicate with clients, and making a

                                                4
                                                       No.   2011AP584-D


            misrepresentation to the Board of          Attorneys
            Professional Responsibility (BAPR));

           In re Disciplinary Proceedings Against Mandelman,
            182 Wis. 2d 583, 514 N.W.2d 11 (1994) (Mandelman
            II) (18-month suspension imposed for misconduct
            that included failing to act with diligence,
            failing to respond to clients' requests for
            information,   failing  to   refund   a  client's
            retainer, violating the rules regarding client
            trust accounts following his 1990 suspension, and
            failing   to   provide   complete   and  accurate
            responses to BAPR);2

           Private   Reprimand  99-18   (consensual     private
            reprimand imposed in 1999 for making        a false
            statement of fact to a tribunal);

           Private   Reprimand  06-21     (consensual  private
            reprimand imposed in 2006      for drawing a check
            from his business account      to pay the mortgage
            payment of a personal injury   client);

           In re Disciplinary Proceedings Against Mandelman,
            2006 WI 45, 290 Wis. 2d 158, 714 N.W.2d 512
            (Mandelman III) (nine-month suspension imposed
            for multiple instances of misconduct, including
            failure to act with reasonable diligence, failure
            to utilize a written fee agreement in a medical
            malpractice case, and persuading his client to
            sign a prospective release of claims against him
            without   the    client   obtaining   independent
            representation); and

           In re Disciplinary Proceedings Against Mandelman,
            2009 WI 40, 317 Wis. 2d 215, 765 N.W.2d 788
            (Mandelman IV) (one-year suspension imposed for
            misconduct that included collecting a fee without
            performing any work for the client, failing to

    2
       For reasons that are not disclosed, the referee omitted
the 1990 and 1994 suspensions from her report. They were listed
in the OLR's complaint, however, and therefore were subject to
Attorney Mandelman's stipulation. Moreover, in any event, this
court can take judicial notice of its prior decisions and
orders.

                                  5
                                                                    No.      2011AP584-D


           provide the client with a written settlement
           statement, retaining a client's funds for more
           than four years, making misrepresentations to a
           client, failing to obtain a client's signature on
           a settlement check and to deposit the settlement
           funds into the client trust account, and failing
           to provide a client's file and funds to the
           client).
    ¶9     Some general background information is necessary for a

number of the counts of misconduct in the present disciplinary

proceeding.      Prior to 1999 Attorney Mandelman was the sole owner

of his own law firm.            He maintained client trust accounts at

what were then known as M&I Bank and TCF Bank.

    ¶10    In     1999    Attorney      Jeffrey          Reitz   joined       Attorney

Mandelman's      firm.      From    1999     to     November     2001,       Attorneys

Mandelman and Reitz were co-owners of the law firm, which was

known as Reitz and Mandelman LLC.                  During this time, the firm

used the M&I Bank trust account exclusively.                          Trust account

funds remained in the open but dormant TCF Bank trust account.

    ¶11    Between November 2001 and May 2005, the name of the

law firm became Reitz, Mandelman & Lawent LLC.                    Attorney Reitz,

however, became the sole shareholder for a large part of this

time, with Attorney Mandelman becoming an employee of the firm.

In June 2004, when disciplinary actions were pending against

both Attorney Reitz and Attorney Mandelman, they formed a new

service   corporation,      which    they        named    Heartland    Legal     Group

S.C., although they continued to practice under the name Reitz,

Mandelman & Lawent LLC.

    ¶12    In December 2002, the law firm opened a new trust
account   with    Tri    City   Bank.       As    had    occurred     with    the   TCF

                                        6
                                                                       No.   2011AP584-D



account, Attorneys Mandelman and Reitz did not close the M&I

trust     account.           That     account       simply       sat    dormant      for

approximately the next six years, with only a few disbursements

being made from it over that span.                      As of December 31, 2006,

that account still held $6,307.02, with outstanding un-cashed

disbursement checks against the account of $5,542.58 and another

$994.44    in    funds      for   which    no    disbursement     checks     had    been

written.

    ¶13     When      Attorney      Reitz's      license   was    suspended    in    May

2005,3 Attorney Mandelman re-acquired full ownership of the law

firm and formed another new service corporation by the name of

Mandelman & Associates, S.C.                Despite the creation of this new

service    corporation        and    the    lack     of    any   limited     liability

company, Attorney Mandelman continued to refer to the law firm

as a couple of different limited liability companies,4 including

on his letterhead.           In addition, Attorney Mandelman also ceased

using the Tri City Bank trust account and opened yet another new

client trust account at Pyramax Bank.                     As with the prior trust
accounts,       the   Tri    City    Bank       trust   account    essentially       lay

dormant for the next three years, with the exception of a few

disbursements.




    3
       In re Disciplinary Proceedings Against Reitz, 2013 WI 27,
346 Wis. 2d 375, 828 N.W.2d 225.
    4
       He referred to the firm at different times as Mandelman &
Lawent LLC or Mandelman, Georges & Lawent LLC. No such limited
liability companies were created.

                                            7
                                                                        No.    2011AP584-D



      ¶14    Effective July 1, 2006, Attorney Mandelman's license

was   suspended.        Attorney       Reitz          did    not   simply     re-acquire

ownership of the existing firm at that time.                       Instead he formed

a new law firm, Reitz, Parker & Lawent, S.C. (RPL), and opened a

new client trust account for that firm (the RPL trust account).

The   RPL    firm    then   apparently          acquired       Attorney       Mandelman's

existing firm.        Attorney Mandelman's trust account at Pyramax

Bank apparently sat dormant for the next two years until the

majority of undistributed funds remaining in that account were

transferred to the RPL trust account.

      ¶15    The first count to which Attorney Mandelman pled no

contest,     count   two    of   the    complaint,            alleged    that     he   had

violated Supreme Court Rule (SCR) 20:7.5(a)5 (and SCR 20:7.1(a)6)

by making false or misleading communications regarding the name

and   organizational        status     of       his    law    firm.         The   referee

concluded that the stipulated facts supported a conclusion of

misconduct on this count.
      5
          SCR 20:7.5(a) provides:

            A lawyer shall not use a firm name, letterhead or
      other     professional   designation   that    violates
      SCR 20:7.1. A trade name may be used by a lawyer in
      private practice if it does not imply a connection
      with a government agency or with a public or
      charitable legal services organization and is not
      otherwise in violation of SCR 20:7.1.
      6
       SCR 20:7.1(a) provides that a lawyer shall not make a
false or misleading communication about the lawyer or the
lawyer's services, such that the communication "contains a
material misrepresentation of fact or law, or omits a fact
necessary to make the statement considered as a whole not
materially misleading."

                                            8
                                                                            No.      2011AP584-D



       ¶16    Count three of the complaint related to J.N., a client

of    Attorneys      Mandelman          and     Reitz   in     2003   and       2004.      When

Attorney Reitz's license was suspended in May 2005 and Attorney

Mandelman resumed ownership of the law firm, $700 in settlement

funds belonging to J.N. remained in the Tri City Bank trust

account.          Neither Attorney Mandelman nor Attorney Reitz ever

paid the $700 sitting in the Tri City Bank trust account to J.N.

The    referee      concluded           that    Attorney       Mandelman's        failure    to

disburse      the      $700        to     J.N.       constituted       a    violation        of

SCR 20:1.15(d)(1).7

       ¶17    Counts       four         through        seven     relate         to    Attorney

Mandelman's        representation          of    and    appointment        as    guardian    ad

litem       for     S.M.      in        connection       with      the      approval        and

implementation of a minor settlement.                          When the circuit court

approved      the    settlement,           it    directed       Attorney        Mandelman    to

purchase an annuity for S.M. and then to place the remaining

settlement funds into his trust account.                              The court further

instructed Attorney Mandelman to negotiate reduced payments to


       7
           SCR 20:1.15(d)(1) provides:

            Notice and disbursement. Upon receiving funds or
       other property in which a client has an interest, or
       in which the lawyer has received notice that a 3rd
       party has an interest identified by a lien, court
       order, judgment, or contract, the lawyer shall
       promptly notify the client or 3rd party in writing.
       Except as stated in this rule or otherwise permitted
       by law or by agreement with the client, the lawyer
       shall promptly deliver to the client or 3rd party any
       funds or other property that the client or 3rd party
       is entitled to receive.

                                                 9
                                                                    No.     2011AP584-D



the subrogated medical providers who had provided care to S.M.

Specifically, the court's order stated that if the remaining

settlement funds were insufficient to pay the subrogated medical

providers, Attorney Mandelman was required to reduce his fee so

that the providers could be paid first.                      Any balance remaining

after the payment of the subrogated medical providers' claims

and Attorney Mandelman's fee was to be paid to S.M.

       ¶18       On January 18, 2006, the sum of $30,870 in settlement

funds for S.M. was deposited into Attorney Mandelman's Pyramax

Bank trust account.            Despite the circuit court's order, Attorney

Mandelman         immediately     disbursed       $18,125    to   himself      in   full

payment of his one-third contingent fee.

       ¶19       After Attorney Mandelman's license was suspended on

July       1,    2006,   a    balance      of    $5,770.29    remained    in    S.M.'s

subsidiary account.            That amount was subsequently transferred to

the RPL trust account, where it remained more than two years

later.          No further payments to subrogated medical providers were

paid, nor was any portion of the remaining funds paid to S.M.
       ¶20       The referee concluded that these facts supported four

counts          of   misconduct,        including      a     lack   of      diligence

(SCR 20:1.3),8 a failure to pay trust account funds to their

proper recipient over the approximately six months between the

deposit of those funds in his trust account and the suspension

of         Attorney          Mandelman's         license      (SCR 20:1.15(d)(1)),


       8
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."

                                            10
                                                                            No.    2011AP584-D



disobedience of the trial court's order to pay the subrogated

parties before collecting his fee (SCR 20:3.4(c)),9 and engaging

in     conduct         involving           dishonesty,            fraud,        deceit,      or

misrepresentation by immediately taking his full contingent fee

before paying the subrogated parties (SCR 20:8.4(c))10.

       ¶21        Counts    eight    and    nine     of     the    complaint      relate     to

Attorney Mandelman's representation of A.B. in a divorce action

from       1997    through       2000.     In    the       fall    of    2000,    $75,449.99

belonging to A.B. was deposited into Attorney Mandelman's trust

account.          A.B. did not authorize Attorney Mandelman to use the

trust account funds to pay the law firm's $25,465 outstanding

invoice nor did he pay that invoice using other funds.                               For the

next four years, Attorney Mandelman did not disburse any of the

trust account funds to A.B. or anyone else; the funds simply sat

in the trust account not earning interest.                              Although $6,000 of

the trust account funds were disbursed to the law firm in May

2005       pursuant    to    a    settlement,        the   rest    of     the    funds    still

remained in the trust account.
       ¶22        The referee determined that by failing to resolve the

proper division of the $75,449.99 for more than four years,

Attorney Mandelman had failed to act with reasonable diligence

       9
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
       10
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."

                                                11
                                                                    No.    2011AP584-D



and promptness, in violation of SCR 20:1.3.                     She also concluded

that        the    multi-year     delay      in   disbursing      the     funds     had

constituted a violation of former SCR 20:1.15(b)11 and current

SCR 20:1.15(d)(1).

       ¶23        Counts   16   and    17   relate   to    negative      balances    in

subsidiary trust accounts for three clients and a company owned

by Attorney Mandelman.                For example, on one occasion Attorney

Mandelman disbursed $2,500 to his law firm in payment of its

fees from a client's subsidiary trust account, although that

client only had $1,500 on deposit in the trust account, creating

a shortfall for that client of $1,000.                    On another occasion, he

had    a    check     written   to    his   law   firm    for   $4,000    from    trust

account funds allegedly belonging to a company he owned.                            The

company, however, had no funds in the trust account at that

time, creating a negative balance in that company's subsidiary

account of $4,000.

       ¶24        The referee determined that the negative balances in

the    four       subsidiary    accounts    resulting      from   disbursements      of


       11
       Former SCR 20:1.15(b), effective prior to July 1, 2004,
provides:

            Upon receiving funds or other property in which a
       client or third person has an interest, a lawyer shall
       promptly notify the client or third person in writing.
       Except as stated in this rule or otherwise permitted
       by law or by agreement with the client, a lawyer shall
       promptly deliver to the client or third person any
       funds or other property that the client or third
       person is entitled to receive and, upon request by the
       client or third person, shall render a full accounting
       regarding such property.

                                            12
                                                           No.   2011AP584-D



more funds from those subsidiary accounts than were present in

those    accounts   had   resulted   in   the   improper   use   of   other

clients' funds, in violation of former SCR 20:1.15(a),12 current



    12
       Former SCR 20:1.15(a), effective prior to July 1, 2004
provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    third persons that is in the lawyer's possession in
    connection with a representation or when acting in a
    fiduciary capacity.    Funds held in connection with a
    representation or in a fiduciary capacity include
    funds held as trustee, agent, guardian, personal
    representative of an estate, or otherwise. All funds
    of clients and third persons paid to a lawyer or law
    firm shall be deposited in one or more identifiable
    trust accounts as provided in paragraph (c).            The
    trust account shall be maintained in a bank, savings
    bank, trust company, credit union, savings and loan
    association or other investment institution authorized
    to do business and located in Wisconsin.        The trust
    account shall be clearly designated as "Client's
    Account" or "Trust Account" or words of similar
    import. No funds belonging to the lawyer or law firm,
    except funds reasonably sufficient to pay or avoid
    imposition   of   account    service   charges,    may   be
    deposited in such account.           Unless the client
    otherwise directs in writing, securities in bearer
    form shall be kept by the attorney in a safe deposit
    box in a bank, savings bank, trust company, credit
    union,   savings   and    loan   association    or    other
    investment institution authorized to do business and
    located in Wisconsin.    The safe deposit box shall be
    clearly designated as "Client's Account" or "Trust
    Account" or words of similar import.       Other property
    of a client or third person shall be identified as
    such and appropriately safeguarded. If a lawyer also
    licensed in another state is entrusted with funds or
    property    in   connection     with    an   out-of-state
    representation, this provision shall not supersede the
    trust account rules of the other state.

                                     13
                                                            No.   2011AP584-D



SCR 20:1.15(e)(5)(a),13 and current SCR 20:1.15(f)(1)(b).14              The

referee also determined that Attorney Mandelman's payment to his

law firm of money from his firm's trust account that the law

firm was not entitled to receive had constituted a violation of

SCR 20:8.4(c).

       ¶25    Counts 18 and 21 also relate to Attorney Mandelman's

trust account records.         In connection with Attorney Mandelman's

petition      for    reinstatement    from   the   nine-month     suspension

imposed in 2006, the OLR asked Attorney Mandelman to produce

bank    statements     and   other   trust   account   records.    Attorney

Mandelman and his accountant, Constance Hackbarth, produced only

some of the requested records.          The electronic ledgers provided

by Hackbarth were incomplete and showed that there had still

been funds in the Pyramax Bank trust account just before it had

been closed.        In addition, Attorney Mandelman did not file with

the OLR any overdraft reporting agreement for the Pyramax Bank

       13
       SCR 20:1:15(e)(5)(a) provides that "[a] lawyer shall not
disburse funds from any trust account unless the deposit from
which those funds will be disbursed has cleared, and the funds
are available for disbursement."
       14
            SCR 20:1.15(f)(1)(b) provides:

            A subsidiary ledger shall be maintained for each
       client or 3rd party for whom the lawyer receives trust
       funds that are deposited in an IOLTA account or any
       other pooled trust account.    The lawyer shall record
       each receipt and disbursement of a client's or 3rd
       party's   funds   and  the   balance   following  each
       transaction.   A lawyer shall not disburse funds from
       an IOLTA account or any pooled trust account that
       would create a negative balance with respect to any
       individual client or matter.

                                       14
                                                                 No.   2011AP584-D



trust account.         He also did not report the existence of any

trust accounts on his Fiscal Year 2006 State Bar Dues Statement

that he filed in August 2005.

       ¶26    The   referee   found   two   ethical      violations    based   on

these facts.        First, he determined that Attorney Mandelman had

failed to create and retain complete and accurate trust account

records, in violation of SCR 20:1.15(e)(6).15               He also concluded

that    Attorney    Mandelman's    failure    to    list   his    active   trust

accounts on his dues statement and to certify that he was in

compliance      with   his    record-keeping       and   overdraft     reporting

requirements had constituted a violation of SCR 20:1.15(i)(1)

and (2).16

       15
       SCR 20:1.15(e)(6)   provides   that   "[a]  lawyer  shall
maintain complete records of trust account funds and other trust
property and shall preserve those records for at least 6 years
after the date of termination of the representation."
       16
            SCR 20:1.15(i)(1) and (2) provides:

            (1) Annual requirement.    A member of the state
       bar of Wisconsin shall file with the state bar of
       Wisconsin annually, with payment of the member's state
       bar dues or upon any other date approved by the
       supreme court, a certificate stating whether the
       member is engaged in the practice of law in Wisconsin.
       If the member is practicing law, the member shall
       state the account number of any trust account, and the
       name of each financial institution in which the member
       maintains a trust account, a safe deposit box, or
       both, as required by this section.      The state bar
       shall supply to each member, with the annual dues
       statement, or at any other time directed by the
       supreme court, a form on which the certification must
       be made.

            (2) Trust account record compliance. Each state
       bar member shall explicitly certify on the state bar
                                      15
                                                                       No.    2011AP584-D



    ¶27     Counts      26     and    28-30     relate    to    the    commingling      of

Attorney    Mandelman's        personal       and    business    funds    with    client

funds in his client trust accounts and the failure to report

certain income on the tax returns of Attorney Mandelman or his

businesses.        In     the        years    that     they     practiced     together,

Attorneys    Mandelman         and    Reitz    personally       carried      significant

amounts of debt, as did the law firm that they owned.                            The law

firm's business accounts were also frequently overdrawn.                            Those

firm business accounts, as well as personal accounts belonging

to Attorneys Mandelman and Reitz, were subject to liens and

garnishments at various points in this time period.

    ¶28     In May 2003 Attorney Mandelman incorporated Heartland

Holding Group, Inc. (Heartland) for the purpose of investing in

real estate.      Attorney Mandelman's co-owner of Heartland was an

individual by the name of Steve Weston.                          Attorney Mandelman

reported     in   a     May     2007     deposition        in    his     reinstatement

proceeding    that      many    of     his    assets     were   actually      titled    in

Weston's name.          Attorney Reitz was listed as the registered
agent for Heartland.

    ¶29     In    October       2004,        Attorney    Mandelman       endorsed      and

deposited a check in the amount of $189,451 payable to Heartland

into the law firm's Tri City Bank trust account.                         Over the next

three months, $188,451 of this amount was disbursed from the

trust account via 32 separate trust account checks.                            Although

    certificate described in par. (1) that the member has
    complied with each of the record-keeping requirements
    set forth in subs. (f) and (j)(5).

                                              16
                                                                           No.    2011AP584-D



Attorney Mandelman was not an owner of the law firm at this time

and Attorney Reitz had no ownership interest in Heartland, 25 of

these trust account checks were made payable to Attorney Reitz

personally and another six checks were made payable to the law

firm.     One such check was paid to Paul J. Stein "for Payroll

Account."          The last portion of these funds was disbursed to

Attorney Mandelman personally via a June 2, 2005 check.

       ¶30     The OLR later asked Attorney Mandelman about how the

Heartland          real     estate      transaction        and           the     subsequent

disbursements         had     been     reported     for    income         tax     purposes.

Attorney     Mandelman        initially      responded     by    claiming          that    the

Heartland      real       estate   transaction      had   been       a    "possible       1031

exchange" so there would have been no taxable gain, but the way

that the proceeds were deposited into and disbursed from the law

firm's trust account was not compatible with that provision of

the federal tax code.              Attorney Mandelman never provided the OLR

with     income      tax     information      for    Heartland           regarding        this

transaction, and his personal 2004 federal income tax return did
not report any capital gain or loss from the transaction.

       ¶31     The referee concluded that the failure to report the

Heartland real estate transaction and any accompanying gains or

losses    on    any       corporate    or   personal      income         tax     return    had

constituted a violation of SCR 20:8.4(c) and the standard of

conduct      set    forth     in     case   law   such    as    In       re    Disciplinary

Proceedings Against Owens, 172 Wis. 2d 54, 56-57, 492 N.W.2d 157

(1992), which is enforced via SCR 20:8.4(f).


                                             17
                                                                            No.    2011AP584-D



       ¶32     Attorney           Mandelman      also        deposited       other        funds

belonging to another business he owned, Liberty Holding Company

Ltd. (Liberty Holding), into the law firm trust account and then

transferred          those    funds       to   the   law     firm    via    trust    account

checks.        In addition, the firm's trust account records showed

that there was a "Mandelman" subsidiary account in the client

trust account.             Between May 2005 and November 2006, Attorney

Mandelman deposited over $110,000 into the firm's Pyramax Bank

trust account that was recorded in the "Mandelman" subsidiary

account.         Most        of    that     money,    approximately          $83,000,       was

subsequently         disbursed       from      the   trust    account       via    what    were

labeled on the firm's trust account ledgers as "cashiers."                                   No

payees for these "cashiers" were identified.                           Further, when the

OLR asked for a list of cashier's checks that had been purchased

with    these    funds,           Attorney     Mandelman      did    not    produce       them.

Finally, a number of automated payments were disbursed from the

Mandelman subsidiary account for bank fees and credit card fees,

which resulted in a negative balance in the subsidiary account
at   times.           Attorney       Mandelman       never    explained       how    he     had

subsequently          covered        those      negative      balances       or     to     what

businesses those fees had related.

       ¶33     The     referee       determined       that    these     facts       supported

three       counts    of     misconduct.         First,      he     found   that    Attorney

Mandelman      had     twice       violated     SCR 20:1.15(b)(3)17—one             violation
       17
       SCR 20:1.15(b)(3) provides that "[n]o funds belonging to
the lawyer or law firm, except funds reasonably sufficient to
pay monthly account service charges, may be deposited or
retained in a trust account."

                                                18
                                                                        No.    2011AP584-D



for depositing and disbursing the funds belonging to his Liberty

Holding     business       and        one     violation        for      deposits         and

disbursements related to the "Mandelman" subsidiary account.                              In

addition, the referee found that the deposit of over $110,000

from unknown sources into the "Mandelman" subsidiary account and

the   disbursements       out    of   that        subsidiary     account      to   unknown

payees for unknown purposes, without having created any records

identifying the source, payee, or purpose of the transactions,

had violated SCR 20:8.4(c).

      ¶34   Count    34    relates      to    another     "Mandelman"         subsidiary

account that was created in the RPL trust account following

Attorney Mandelman's suspension in July 2006.                           Over the next

approximately 18 months, there was a relatively large number of

transactions attributed to this "Mandelman" subsidiary account.

Some of these transactions do not appear to have related to any

particular     client     and    some   did       not   appear    on    the    RPL      trust

account ledgers.          In addition, more funds were withdrawn from

this subsidiary account than were deposited into it, resulting
in a negative balance.           The referee concluded that by using the

RPL   client   trust      account     to     make    unrecorded        and    unexplained

personal and business deposits and withdrawals after his 2006

suspension, Attorney Mandelman had violated SCR 20:8.4(c).

      ¶35   Count 40 relates to Attorney Mandelman's claiming of

$122,000 in business expenses related to "accrued bills" on his

2005 income tax returns.              When the OLR discussed these claimed

expenses    with    Hackbarth,        she    asserted      that      $84,616       of   this
amount represented "prepaid expenses," which she described as
                                             19
                                                                            No.     2011AP584-D



costs incurred for clients prior to settlement of their personal

injury cases or prior to billing, which had been accumulating

over     the    years    but     had      never    previously          been       claimed     as

expenses.       The firm's records showed, however, that the firm had

indeed      been     reimbursed     for    many    of     these       "prepaid      expenses"

during the time period when Attorney Reitz had been the owner

and had been obligated to report firm income and expenses for

tax    purposes.             Attorney      Mandelman          tried     to        provide     an

explanation to the OLR as to why he had deducted these allegedly

accumulated expenses from his 2005 income, but his response did

not correspond to what Hackbarth had told the OLR or to what was

shown on the firm's financial records.

       ¶36     The    referee     determined           that   recklessly          claiming     a

$122,000 business expense for "accrued bills" on his federal

income tax return, when many of the claimed "prepaid expenses"

had    been    previously       reimbursed        to    the    firm    or    could    not    be

substantiated, had violated a standard of conduct set forth in

Owens, 172 Wis. 2d       at 56-57,     contrary          to   SCRs 20:8.4(f)18          and
20:8.4(c).

       ¶37     Count    42   also    relates       to    inaccurate         information       on

Attorney Mandelman's federal tax return, although this time for

the    2006    tax     year.        Specifically,         the      referee        found     that

Attorney Mandelman had reported $33,888.89 in residual income


       18
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."

                                            20
                                                                        No.    2011AP584-D



paid    to    him    from     the   RPL    law    firm        after    his    July     2006

suspension, when the RPL trust account records showed that he

had been paid at least $65,614.93 in legal fees during this

time.        The    referee    determined        that    this     underreporting         of

income, which she found to have been reckless, had also violated

the standard set forth in Owens, 172 Wis. 2d at 56-57, contrary

to SCRs 20:8.4(f) and 20:8.4(c).

       ¶38    Counts 43 and 44 relate to the representation of B.R.,

who had been injured in a motorcycle accident in April 2005.

Shortly after B.R. had retained the law firm, Attorney Reitz had

left the firm due to his disciplinary suspension and Attorney

Mandelman     worked    on    B.R.'s      case.        When    Attorney       Mandelman's

license was suspended, he did not inform B.R. of his suspension

or   advise    him    that    he    should      find    another       attorney    of    his

choosing.

       ¶39    After his suspension, Attorney Mandelman submitted an

affidavit to the OLR pursuant to SCR 22.26(1)(e), which requires

a suspended attorney to certify that the attorney has provided
written notice of the suspension to all clients with pending

matters.       Attorney Mandelman submitted this affidavit despite

not having informed B.R. of his suspension and not identifying

B.R. on an attached list of pending clients.19


       19
        As noted above, Attorney Reitz's RPL law firm apparently
acquired Attorney Mandelman's law firm following Attorney
Mandelman's 2006 suspension.   Consequently, Attorney Reitz took
over responsibility for B.R.'s matter. B.R., however, was never
informed of this change in law firms or asked to consent to the
change.

                                           21
                                                     No.    2011AP584-D



    ¶40    The   referee   concluded   that   Attorney     Mandelman's

failure to notify B.R. of his July 1, 2006 suspension and to

advise B.R. to seek representation of his choice elsewhere had

constituted a violation of SCR 22.26(1),20 which is enforced via


    20
         SCR 22.26(1) provides:

         On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.

         (c) Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation.    The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.

         (d) Within the first 15 days after the effective
    date   of   suspension   or   revocation,   make   all
    arrangements for the temporary or permanent closing or
    winding up of the attorney's practice.    The attorney
    may assist in having others take over clients' work in
    progress.

         (e) Within 25 days after the effective date of
    suspension or revocation, file with the director an
    affidavit showing all of the following:

         (i) Full compliance with the provisions of the
    suspension or revocation order and with the rules and
                                  22
                                                                           No.    2011AP584-D



SCR 20:8.4(f).               In addition, Attorney Mandelman's filing of an

affidavit that falsely claimed that he had notified all clients

with pending matters and that a list of all clients with pending

matters was attached to the affidavit violated SCR 20:8.4(c) and

SCR 22.26(1)(e), which is enforced via SCR 20:8.4(f).

         ¶41        Finally,    Count    45      relates     to     Attorney     Mandelman's

representation of G.W., a six-year-old boy who had been burned

by   a        hot    fudge     dispenser      in    a   restaurant.         G.W.'s   mother

retained Attorneys Reitz and Mandelman in January 2002 to pursue

a claim on G.W.'s behalf against the restaurant and its insurer.

         ¶42        The   referee       concluded       that        Attorney     Mandelman's

failure over a period of four and a half years to obtain and

present a settlement offer21 to G.W.'s parents, to initiate a


         procedures          regarding     the     closing     of    the   attorney's
         practice.

              (ii) A list of all jurisdictions, including
         state, federal and administrative bodies, before which
         the attorney is admitted to practice.

              (iii) A list of clients in all pending matters
         and a list of all matters pending before any court or
         administrative agency, together with the case number
         of each matter.

              (f) Maintain records of the various steps taken
         under this rule in order that, in any subsequent
         proceeding instituted by or against the attorney,
         proof of compliance with the rule and with the
         suspension or revocation order is available.
         21
       A June 2006 note from Attorney Mandelman's paralegal
showed that there had been a $5,000 settlement offer from the
restaurant or its insurer. This settlement offer, however, was
never communicated to G.W.'s mother.

                                                   23
                                                                      No.       2011AP584-D



civil action, or to advise the parents that he did not believe

G.W.'s claims were worth pursuing had demonstrated a failure to

act with reasonable diligence and promptness, in violation of

SCR 20:1.3.

    ¶43   The        referee    recommended         that    Attorney        Mandelman's

license   be    revoked,       but     that       the    effective       date     of    the

revocation     should    be    concurrent         with    the    start    of     Attorney

Mandelman's most recent one-year suspension.                         In addition to

relying on the parties' stipulation, the referee determined that

revocation was supported by prior decisions containing similar

violations.     See, e.g., In re Disciplinary Proceedings Against

Gedlen,   2007 WI 121,         305 Wis. 2d 34,           739 N.W.2d 274;           In    re

Disciplinary          Proceedings           Against        Sheehan,          2007 WI 3,

298 Wis. 2d 317, 725 N.W.2d 627; In re Disciplinary Proceedings

Against Weigel, 2012 WI 124, 345 Wis. 2d 7, 823 N.W.2d 798.                             The

referee also took into account this court's endorsement of the

concept   of     progressive          discipline.           See,      e.g.,        In   re

Disciplinary Proceedings Against Nussberger, 2006 WI 111, ¶27,
296 Wis. 2d 47, 719 N.W.2d 501.                  The referee further considered

a number of aggravating and mitigating factors.                             Aggravating

factors included Attorney Mandelman's significant disciplinary

history, the fact that the trust account violations in this

proceeding     had    been     part    of     a   pattern       of   misconduct,        the

presence of a dishonest or selfish motive (using the client

trust accounts to conceal personal income and recklessly filing

tax returns that misrepresented his income), the large number of
violations in this proceeding, Attorney Mandelman's intentional
                                            24
                                                                           No.       2011AP584-D



failure to provide information or documents that were requested

by   the    OLR,    and    the    harm     suffered        by    Attorney        Mandelman's

clients.

      ¶44    On     the    mitigating          side,      the    referee      acknowledged

Attorney     Mandelman's         claim    that      he    had    been     suffering        from

chronic fatigue due to having Hepatitis C.                         The referee further

acknowledged       that    during        the    time      period    relevant          to   this

proceeding, Attorney Mandelman had undergone another round of

therapy that had not worked.                   She also considered the affidavit

of a doctor that Attorney Mandelman had submitted.                               The referee

stated,     however,      that    while    the      affidavit      had     addressed        the

effects of Hepatitis C in general, it had failed to aver that

Attorney Mandelman had actually suffered from those side effects

during the relevant time period.

      ¶45    With    respect      to     her    recommendation          for      a   May   2009

effective date, the referee noted that the misconduct at issue

here occurred primarily during 2004-2007, which was the same

time period as the misconduct that was at issue in Mandelman IV.
Moreover, Attorney Mandelman's license has remained suspended

well past the one-year period of suspension imposed in that

case.       See     In    re   Disciplinary         Proceedings          Against       Cooper,

2013 WI 55,       ¶25, 348 Wis. 2d 266, 833 N.W.2d 88.                        The referee

concluded     that        under    these         circumstances          the      period      of

revocation should run concurrently with the one-year suspension

that began on May 29, 2009.

      ¶46    The     referee        further         recommended          that         Attorney
Mandelman    should       be   required        to   pay    the    full    costs       of   this
                                               25
                                                                              No.     2011AP584-D



proceeding.         The OLR's statement of costs indicates that as of

April 2, 2014, the costs of this proceeding were $16,943.16.

      ¶47     The       referee      did    not     make       any    recommendation           with

respect     to      restitution.              The     OLR       filed    a     statement         on

restitution, which did not ask for any restitution award.                                      With

respect to the representations of B.R. and G.W., the OLR notes

that there was no allegation or finding that Attorney Mandelman

had   misappropriated           or    misapplied          client      funds.        As    to    the

various trust account violations, the OLR asserts that there is

not a readily ascertainable amount that would meet its criteria

for restitution and that it could ask this court to award to

specific    payees.            It    states        that   it    has     not    been      able   to

determine whether the funds in the various trust accounts were

or were not ultimately disbursed to the rightful owners.                                        The

OLR   notes      that     in    the        Reitz    decision,         this     court     ordered

Attorney Reitz to distribute all funds in his trust accounts to

the rightful owners, or if the rightful owners could not be

identified,        to    transfer      the     funds       to    the    state       treasurer's
office        as          unclaimed           or          unidentifiable              property.

346 Wis. 2d 375, ¶42.                The OLR states that Attorney Mandelman

has agreed to work with Attorney Reitz and the OLR to accomplish

the same task for his clients.

      ¶48     We now turn to Attorney Mandelman's appeal, which is

somewhat strange in that he is not asking this court to overturn

any of the legal conclusions of misconduct nor is he requesting

a less severe sanction than that recommended by the referee.


                                               26
                                                                             No.     2011AP584-D



    ¶49     Attorney Mandelman specifically does not challenge any

of the factual findings that underlie the counts of misconduct

or the legal conclusions of misconduct.                             In light of Attorney

Mandelman's stipulation to those facts, we accept the referee's

findings    of    fact    based      on    the       remaining       allegations          of   the

complaint.       We further determine that those findings adequately

support the legal conclusion that Attorney Mandelman did engage

in the 22 ethical violations alleged in the remaining counts of

the complaint.

    ¶50     The primary focus of Attorney Mandelman's appeal is

essentially a number of arguments urging this court to consider

additional information regarding his accountant and the effects

of his Hepatitis C infection as mitigating factors that would

lessen his culpability for his violations without changing the

end result recommended by the referee.                          He contends that the

referee's discussion of mitigating factors contained erroneous

findings of fact and did not give sufficient consideration to

these two mitigating factors.
    ¶51     With       respect    to      the    actions       of    Hackbarth,       Attorney

Mandelman       relies     extensively            on    opinions          from      the    OLR's

accountant expert, who disputed Hackbarth's analysis of certain

issues    and    the    way   that     certain         items    had       been   reported      on

Attorney    Mandelman's       income        tax      returns.            Attorney    Mandelman

asserts    that    he     expected        Hackbarth,       as        a    certified       public

accountant, to make a proper evaluation of the records that he

and the law firm submitted to her so that she could compile
accurate accounting records for the law firm and prepare his
                                                27
                                                                         No.    2011AP584-D



personal income tax returns.                 He further contends that it was

Attorney Reitz's responsibility to ensure that Hackbarth had all

of the information she needed to do both the accounting and the

tax return preparation.               If Hackbarth did not have all of the

necessary information, Attorney Mandelman argues that it was her

responsibility to make this fact known to him so that he could

get her everything she needed.

      ¶52    We     agree     with    the    OLR's       contention      that    Attorney

Mandelman     never      explicitly         argued    to     the    referee     that    his

reliance on Hackbarth should be considered a mitigating factor.

In   his    statement       in    support     of     the    stipulation,        which   was

provided to the referee before she prepared her report, Attorney

Mandelman     did      discuss      generally      his     view    of   how    things    had

operated with respect to the law firm's trust accounts and the

preparation       of    his      income     tax    returns        and   his    view     that

Hackbarth's record-keeping and preparation of his tax returns

had been substandard.             This discussion, however, occurred in the

context of providing "background information" about the trust
account     violations        and    of   arguing        that     the   referee       should

conclude that his conduct with respect to the false income tax

returns was not intentionally fraudulent.22                        Attorney Mandelman

did not mention his reliance on Hackbarth as a mitigating factor

in the section of his memorandum discussing mitigating factors.

Thus, the referee did not err in failing to include an explicit

      22
       The referee did issue an amendment to her report that
clarified that Attorney Mandelman's filing of false tax returns
was reckless rather than intentional.

                                             28
                                                                   No.     2011AP584-D



discussion of Hackbarth's shortcomings in the section of her

report dealing with mitigating factors.                 Moreover, the limited

information      included      in     Attorney    Mandelman's      memorandum        in

support of the stipulation did not demonstrate that his reliance

on Hackbarth had been reasonable and in good faith.

    ¶53    Attorney Mandelman also argues that the referee failed

to give proper consideration to the affidavit of Dr. Michael G.

Karos   regarding       the   effects      of   Hepatitis C.    In       particular,

Attorney Mandelman challenges the referee's statement that while

Dr. Karos' affidavit described the effects of the condition in

general, it failed to state directly that Attorney Mandelman had

suffered from those effects during the relevant time period.

    ¶54    We    acknowledge        that    Dr.   Karos'   affidavit       not     only

discussed generally the side effects of the condition and the

treatments, but also indicated that the disabling fatigue that

accompanies      the     condition      and     its   treatments     did     afflict

Attorney Mandelman.           Nonetheless, the affidavit did not provide

all of the necessary evidence to prove that the Hepatitis C
should be a mitigating factor.              "A medical condition will not be

considered in mitigation of discipline unless that condition is

explicitly      found    to    have     caused    the   misconduct."          In     re

Disciplinary Proceedings Against Schwartz, 134 Wis. 2d 18, 22,

397 N.W.2d 98 (1986).           Dr. Karos did not state when Attorney

Mandelman had suffered the fatigue and the other side effects

(i.e., whether at the time of some or all of the misconduct).

He also never opined that the fatigue or the other side effects
had been a cause of Attorney Mandelman's misconduct.                       Thus, the
                                           29
                                                                          No.     2011AP584-D



referee     did     not    err    in    refusing     to    rely    on    the    Hepatitis C

infection      as    a    reason       to   recommend      a    less    severe    sanction,

especially where Attorney Mandelman had stipulated to the level

of discipline.

      ¶55      Attorney      Mandelman        also       challenges      on     appeal    the

referee's statement that his misconduct was as serious, if not

more so, than the misconduct described in the Gedlen, Sheehan,

and Weigel decisions.

      ¶56      It   is     true    that      not   all     of     the   misconduct       that

occurred in Gedlen, Sheehan, and Weigel is also present in this

case.     That is not unusual, however.                        Rarely do two attorney

discipline cases involve precisely the same set of facts or the

exact same list of violations.                     What is important is that in

those decisions, the attorney's license to practice law in this

state was revoked, and their misconduct was not clearly more

serious than the misconduct committed by Attorney Mandelman.

      ¶57      In the present case, Attorney Mandelman did commingle

his personal and business funds with client trust funds, he did
convert the trust funds of clients by engaging in trust account

transactions that left negative balances in his own subsidiary

accounts, he did fail to deliver trust funds to clients for many

years,    he      did     keep    incomplete       and    inaccurate      trust     account

records (such that determining who is still owed money is a very

difficult task), and he did on multiple occasions file income

tax   returns       that    were       recklessly     false,       whether      because   of

failing to report income or because of claiming expenses to
which he was not entitled.                    He showed a multi-year lack of
                                              30
                                                                              No.     2011AP584-D



diligence    in    one    matter,     failed            to    notify     a    client    of    his

suspension in another, and also gave a false affidavit to the

OLR.      Moreover,       this   is     not    the           first    time    that     Attorney

Mandelman is being disciplined for his misconduct.                                   It is the

seventh time, and the fifth time that his misconduct has been

serious enough to warrant having his license to practice law

suspended.        We    think    that    it        is    not       improper    to     say    that

Attorney Mandelman's conduct is as serious as the misconduct in

Gedlen, Sheehan, and Weigel, and that, in light of his lengthy

disciplinary history, he should receive the same sanction that

they did, namely the revocation of their licenses to practice

law in this state.

       ¶58   We further conclude that a retroactive effective date

of Attorney Mandelman's suspension would be appropriate under

these circumstances.            We have previously stated, including in a

prior decision         involving Attorney Mandelman, that retroactive

effective     dates       of     suspensions             and         revocations       may     be

appropriate       where    the     "'misconduct               occurred        prior     to   the
[earlier] disciplinary proceeding and [the attorney's] license

has    remained    suspended      well    beyond             the     period   of    suspension

previously    imposed.'"          Cooper,          348 Wis. 2d 266,            ¶25     (quoting

Mandelman II, 182 Wis. 2d at 592).                       The misconduct at issue in

this case did occur before the prior proceeding and Attorney

Mandelman's license has remained suspended from May 2009 to the

present time, a much longer period than the one-year suspension

imposed in Mandelman IV.


                                              31
                                                                             No.    2011AP584-D



       ¶59    Attorney Mandelman does not object to the referee's

recommendation       that      he    should       bear    the    full    costs       of    this

proceeding.      Although he ultimately stipulated to the remaining

22 ethical violations, he had vigorously litigated this matter

up to that point, which necessitated the expenses incurred by

the OLR and the referee.                Consequently, we see no reason to

depart in this case from our general policy of imposing full

costs upon an attorney who engaged in misconduct.

       ¶60    Finally,      we       address        the    issue        of     restitution.

Although it does appear that there were funds in the various

trust accounts Attorney Mandelman or his firm maintained that

were never disbursed to the proper clients or third parties

before those trust accounts were closed, there is a lack of

records from which the OLR or this court can determine what

amounts are owed and to whom.                     Consequently, we conclude that

there   is    not    a   sufficient      basis       upon       which    we    could      order

restitution in favor of any particular client or third party.

       ¶61    Because our inability to order restitution to specific
persons      stems   from      the    lack     of    records      caused       by    Attorney

Mandelman     and/or     his     colleagues,        we    are    unwilling          simply    to

disregard the issue of restitution completely.                           First, we note

that    in     order     for        Attorney        Mandelman       to       petition        for

reinstatement, he will be required to allege in good faith and

then to prove that he "has made restitution to or settled all

claims of persons injured or harmed by [his] misconduct . . . .

or, if not, [his] explanation of the failure or inability to do
so."    SCR 22.29(4m).         We also conclude that we should follow the
                                             32
                                                                      No.   2011AP584-D



path we took with Attorney Reitz in his disciplinary proceeding,

where we ordered him to disburse all funds in his trust account

to their rightful owners or to transfer the funds to the state

treasurer's office if the rightful owner cannot be identified or

located.      Reitz, 346 Wis. 2d 375, ¶¶40, 42.                The OLR states that

Attorney Reitz has been working with that agency to determine

the former law firms' restitution obligations and that Attorney

Mandelman has agreed to work with the OLR and Attorney Reitz to

complete that endeavor.           We formalize that obligation here.

       ¶62    IT IS ORDERED that the license of Michael D. Mandelman

to practice law in Wisconsin is revoked, effective May 29, 2009.

       ¶63    IT IS FURTHER ORDERED that Michael D. Mandelman shall

work with the Office of Lawyer Regulation and Jeffrey A. Reitz

to   determine      whether   any    of    the   funds    in    the    client    trust

accounts      he    controlled    should    have   been    paid       to    particular

individuals or entities and, if so, in what amounts.                        If such a

determination is made, Michael D. Mandelman shall pay the amount

owed to the applicable individual or entity.
       ¶64    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Michael D. Mandelman shall pay to the Office of

Lawyer Regulation the costs of this proceeding.

       ¶65    IT IS FURTHER ORDERED that, if Michael D. Mandelman is

able   to    determine     that    restitution     is    owed    to    a    particular

individual or entity, the payment of restitution shall occur

before the payment of costs to the Office of Lawyer Regulation.

       ¶66    IT IS FURTHER ORDERED that, to the extent he has not
already      done   so,   Michael D.      Mandelman     shall    comply      with   the
                                          33
                                                  No.   2011AP584-D



provisions of SCR 22.26 concerning the duties of any attorney

whose license to practice law has been revoked.




                               34
    No.   2011AP584-D




1